                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE: Case No: 20-46030; Chapter 7
       Hon: Tucker

Paula Renee Goodale Debtor
__________________________/

University of Michigan Credit Union
℅ Christopher E. Frank
Attorney For Creditor
__________________________/



                               MOTION TO EXTEND AUTOMATIC STAY

On May 20, 2020 I filed Chapter 7 Bankruptcy with the Eastern District of Michigan.

Included in the Bankruptcy is the Collateral (2016 Ford Focus SE) used to secure an auto loan with the
University of Michigan Credit Union (Creditor).

I am pleading to the Court to allow me protection of the Automatic Stay, to Creditor, until Monday, August
10, 2020 or until Discharge. In the meantime, I will make arrangements with the Creditor to surrender the
vehicle.

CAUSE:​ The cause of my request: I am handicapped and additional time is needed to make the
necessary arrangements for medical transportation and care; and to obtain basic necessities.

COLLATERAL VALUE:​ For the purpose of the Court, at the time of filing Chapter 7 Bankruptcy, the Kelly
Blue Book fair market value was $4,828. I purchased the Collateral pre-owned at Off Lease Only (855)
979-4792 in Orlando, Florida on May 17, 2017 for $10,999.

The Collateral is in fair condition. The 2016 model has a manual transmission, which Ford turned into an
automatic. As a result, the transmission has ongoing problems and the clutch needs replacing annually.
The transmission, clutch and gas tank have had a number of recalls. The electrical system also has
several problems.

Dated: 6/30/2020

By: Paula Renee Goodale (Pro Se)
    ​reneegoodale@yahoo.com
    671 Villa Drive
    Ypsilanti, MI 48198
    (734) 489-2460




   20-46030-tjt      Doc 22      Filed 07/07/20      Entered 07/07/20 08:55:43           Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE: Case No: 20-46030; Chapter 7
       Hon: Tucker

Paula Renee Goodale Debtor
__________________________/
University of Michigan Credit Union
℅ Christopher E. Frank
Attorney For Creditor

__________________________/

                                          PROOF OF SERVICE

I hereby certify that on June 30, 2020 a copy of the following documents were served via ECF filing or US
First Class Mail:

    ●   Motion To Extend Automatic Stay
    ●   Proof Of Service

Upon:

University of Michigan Credit Union
℅ Christopher E. Frank
Attorney For Creditor
P.O. Box 2191
Royal Oak, MI 48068

Leduc Frank
P.O. Box 2191
Royal Oak, MI 48068

Douglas Ellmann
Bankruptcy Trustee
308 West Huron
Ann Arbor, MI 48103-4204

Dated: 6/30/2020

By: Paula Renee Goodale (Pro Se)
    ​reneegoodale@yahoo.com
    671 Villa Drive
    Ypsilanti, MI 48198
    (734) 489-2460




   20-46030-tjt       Doc 22    Filed 07/07/20      Entered 07/07/20 08:55:43          Page 2 of 2
